         Case 1:20-cr-00064-CM Document 19 Filed 10/15/20 Page 1 of 4



                                                                  USDCSDNY
UNITED STATES DISTRICT COURT
                                                                  OOCVMENT
                                                                 · ELECTRONICALLY FILED

                                                                  :::~EI!= 10/2sk 'J,>
SOUTHERN DISTRICT OF NEW YORK
------------------- ---------------                 X

                                                                                                    1
UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
               - V. -                                     OF FORFEITURE/ MONEY
                                                          JUDGMENT
JUDE SONE,
       a/k/a "Jonathan Vega"                              20 Cr. 064 (CM)

                        Defendant.
----------------------------------                   X


               WHEREAS, on or about January 23, 2020, JUDE SONE a/k/a/ "Jonathan Vega"

(the "defendant"), was charged in an Indictment, 20 Cr. 064 (CM) (the " Indictment"), with

conspiracy to commit bank fraud and wire fraud , in violation of 18 U.S.C. § 1349 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(2)(A), of any and all property constituting or derived from, proceeds obtained directly or

indirectly, as a result of the commission of the offenses, including but not limited to a sum of

money in United States currency representing the amount of proceeds traceable to the commission

of the offenses charged in Count One of the Indictment;

               WHEREAS, on or about October 15, 2020, the defendant pied guilty to Count

One, pursuant to a plea agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One and agreed to forfeit, to the United States, pursuant

to Title 18, United States Code, Section 982(a)(2)(A), a sum of money equal to $1,520,678.14 in

United States currency, representing proceeds traceable to the commission of the offenses charged

in Count One of the Indictment;
         Case 1:20-cr-00064-CM Document 19 Filed 10/15/20 Page 2 of 4




               WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $1 ,520,678.14 in United States currency representing the amount of proceeds traceable to the

offenses charged in Count One of the Indictment that the defendant personally obtained ; and

               WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offenses charged in Count One of the Indictment that the

defendant personally obtained cannot be located upon the exercise of due diligence;

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Robert Sobelman of counsel, and the defendant, and his counsel, Martin Cohen, Esq.,

that:

               I.        As a result of the offenses charged in Count One of the Indictment, to which

the defendant pied guilty, a money judgment in the amount of $1,520,678.14 in United States

currency (the " Money Judgment"), representing the amount of proceeds traceable to the offenses

charged in Count One of the Indictment that the defendant personally obtained , shall be entered

against the defendant.

               2.        Pursuant to Rule 32.2(b)( 4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, JUDE

SON E, and shall be deemed part of the sentence of the defendant, and shall be included in the

judgment of conviction therewith .

               3.        All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury, and delivered by mail to the United States Attorney's Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
          Case 1:20-cr-00064-CM Document 19 Filed 10/15/20 Page 3 of 4




St. Andrew ' s Plaza, New York, New York 10007 and shall indicate the defendant's name and case

number.

               4.      The United States Department of Treasury or its designee is authorized to

deposit the payments on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32 .2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                7.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J . Wilson, Co-Chiefofthe Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew 's Plaza, New York, New York 10007.
             Case 1:20-cr-00064-CM Document 19 Filed 10/15/20 Page 4 of 4




                9.    The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:                                                                  I0/14/2020
       Robert Sobelman                                              DATE
       Assistant United States Attorney
       One St. Andrew ' s Plaza
       New York, NY 10007
       (212) 637-2616


JUDE SONE


By:     /s/ Jude Sone by Martin Cohen                                10/ 14/2020
       Jude Sone                                                    DATE



By:     s/ Martin Cohen                                              10/14/2020
       Martin Cohen, Esq.                                           DATE
       Attorney for Defendant
       52 Duane Street, 10th Floor
       New York, New York 10007

        -,
SO ORDERED:

  C~,)J                                                             /0/ /) I )-0 )N
HONORABLE COLLEEN MCMMAHON                                          DATE
UNITED ST ATES DISTRICT JUDGE
